DETAILED ACTION
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-25 directed to an invention non-elected without traverse.  Accordingly, claims 21-25 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 21-25.
 Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include the e-beam tool comprises a column having a blanker aperture array (BAA) comprising a staggered pair of columns of openings along an array direction orthogonal to the scan direction; and forming a pattern of cuts or vias in or above the pattern of parallel lines to provide line breaks for the pattern of parallel lines by scanning the substrate along the scan direction, wherein a cumulative current through the column has a non-zero and substantially uniform cumulative current value throughout the scanning.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 10, there is no teaching, suggestion, or motivation for combination in the prior art to include a blanker aperture array (BAA) comprising a staggered pair of columns of openings along an array direction orthogonal to the scan direction; and forming a pattern of cuts or vias in or above the pattern of parallel lines to provide line breaks for the pattern of parallel lines by scanning the substrate along the scan direction, wherein a sub resolution pattern is formed throughout the scanning.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 17, there is no teaching, suggestion, or motivation for combination in the prior art to include the e-beam tool comprises a column having a blanker aperture array (BAA) comprising a staggered pair of columns of openings along an array direction orthogonal to the scan direction; and forming a pattern of cuts or vias in or above the pattern of parallel lines to provide line breaks for the pattern of parallel lines by scanning the substrate along the scan direction, wherein one or more dummy cuts or vias is formed throughout the scanning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.